              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DIANE HUFFMAN,                   )
                                 )
                 Plaintiff,      )
                                 )
     v.                          )       1:19CV336
                                 )
BRINKER NORTH CAROLINA, INC.,    )
                                 )
                 Defendant.      )


                    MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Plaintiff Diane Huffman brings a North Carolina common law

claim for negligence against Defendant Brinker North Carolina,

Inc. (“Brinker”). (Doc. 4.) Defendant has moved to dismiss

Plaintiff’s complaint pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure. (Doc. 7.) For the reasons set forth

below, the court will deny Defendant’s motion to dismiss.

I.   PROCEDURAL AND FACTUAL BACKGROUND

     The facts, taken in the light most favorable to the

Plaintiff, are as follows.

     A.   Factual Background

     Plaintiff Huffman is a resident of North Carolina.

(Complaint (“Compl.”) (Doc. 4) ¶ 1.) She is an eighty-one-year-

old woman. (Id. ¶ 25.) Defendant Brinker is a corporation

organized under the laws of the Commonwealth of Virginia and
doing business within the state of North Carolina. (Id. ¶ 3.)

Defendant leases a property in Burlington, North Carolina, where

Defendant has constructed and operates a restaurant named

Chili’s Bar & Grill (“Chili’s”). (Id. ¶¶ 3–4.)

    On March 16, 2018, at around 5:30 p.m., Plaintiff went to

Chili’s for dinner. (Id. ¶ 9.) As she “approached the main

entrance of Chili’s, she tripped over a metal edging and fell.”

(Id. ¶ 10.) Plaintiff “fell to the ground striking her right

arm, her head and both of her knees.” (Id. ¶ 18.) She was

diagnosed with a fracture of the right humerus, an abrasion

above her eye, and bruised knees. (Id. ¶ 22.) Plaintiff required

twenty-four-hour care, as she could not stand up or sit down

without the use of her right arm and hand. (Id. ¶ 25.) Plaintiff

hired an agency to provide twenty-four-hour care from March 18,

2018, until she was able to care for herself. (Id. ¶ 26.)

    “The metal edging that Mrs. Huffman tripped over runs

parallel to, and abuts, the sidewalk, is dark in color and

sticks up approximately one (1) inch above the surface of the

sidewalk.” (Id. ¶ 11.) The metal edging “runs along the edge of

the sidewalk and then makes a 90 degree turn, along with the

sidewalk, and continues toward the main entrance of the

restaurant.” (Id. ¶ 15.)



                              – 2 –
     This edging’s purpose is to “serve as a mulch barrier for

the landscaped areas next to the sidewalk.” (Id. ¶ 13.) Further,

Plaintiff alleges that the “metal edging is designed and colored

in such a way as to allow it to blend into the concrete sidewalk

and the mulched area making it difficult to see.” (Id. ¶ 14.)

     Plaintiff alleges that “[t]he manner and location where the

metal edging is installed makes it reasonably foreseeable that a

person could trip over it as he/she turns the corner to walk to

Chili’s main entrance.” (Id. ¶ 16.) She further alleges that

“Brinker knew that other people had tripped over this metal

edging, including its own employees, prior to Mrs. Huffman

tripping over the metal edging.” (Id. ¶ 17.) Finally, she

alleges that, even though Defendant had knowledge of people

tripping over the metal edging, Defendant “still had not made

any effort to warn people of the metal edging or to paint a

portion of it with a brightly colored paint to increase its

visibility.”1 (Id.)




     1 Defendant argues in its reply that Plaintiff has argued
facts in the response that are not alleged in the Complaint.
(Doc. 13 at 1–3.) Defendant’s point is well taken. However, this
court understands the different between facts and argument and
has only relied upon facts alleged in the Complaint in reaching
this decision.
                              – 3 –
    B.   Procedural Background

    Plaintiff originally filed her complaint in the Superior

Court of Alamance County on February 20, 2019. (Compl. (Doc.

4).) Defendant properly removed the case to this court on

March 26, 2019, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.

(Notice of Removal (Doc. 1) at 1.)

    Defendant filed its Motion to Dismiss, (Def.’s Motion to

Dismiss (Doc. 7)), and a supporting brief, (Brief in Supp. of

Def.’s Motion to Dismiss (“Def.’s Br.”) (Doc. 8)). Plaintiff has

responded, (Pl.’s Brief in Opp’n to Def.’s Motion to Dismiss

(Doc. 11)), and Defendant replied, (Def.’s Reply Brief in Supp.

of Motion to Dismiss (Doc. 13)).

    Defendant argues that Plaintiff fails to state a negligence

claim pursuant to Federal Rule of Civil Procedure 12(b)(6).

(Def.’s Br. (Doc. 8) at 4–5.) Specifically, Defendant contends

that the landscape barrier was not a dangerous condition, or, if

it is a dangerous condition, it was an open and obvious

condition for which Defendant had no duty to warn. (Id. at 5–8.)

Defendant further argues that, even if Plaintiff plausibly

alleged negligence on behalf of Defendant, Plaintiff’s

allegations reveal that she was contributorily negligent, which

would bar her claim. (Id. at 8–10.)



                              – 4 –
II.   STANDARD OF REVIEW

      To survive a Rule 12(b)(6) motion, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its

face if “the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is

liable” and demonstrates “more than a sheer possibility that a

defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556–57). When ruling on a motion to

dismiss, this court accepts the complaint’s factual allegations

as true. Iqbal, 556 U.S. at 678. Further, this court liberally

construes “the complaint, including all reasonable inferences

therefrom, . . . in plaintiff’s favor.” Estate of Williams-Moore

v. All. One Receivables Mgmt., Inc., 335 F. Supp. 2d 636, 646

(M.D.N.C. 2004) (citation omitted). This court does not,

however, accept legal conclusions as true, and “[t]hreadbare

recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

III. ANALYSIS

      Because this is an action brought under diversity of

citizenship jurisdiction, North Carolina substantive law

                               – 5 –
applies. See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 79–80

(1938).

     A.   Negligence

     “To prevail in a common law negligence action, a plaintiff

must establish that the defendant owed the plaintiff a legal

duty, that the defendant breached that duty, and that the

plaintiff's injury was proximately caused by the breach.”

Martishius v. Carolco Studios, Inc., 355 N.C. 465, 473, 562

S.E.2d 887, 892 (2002).

     A landowner has “the duty to exercise reasonable care in

the maintenance of their premises for the protection of lawful

visitors.” Nelson v. Freeland, 349 N.C. 615, 631–32, 507 S.E.2d

882, 892 (1998). In particular, “owners owe a duty to business

invitees to keep the entrance in a reasonably safe condition.”

Lamm v. Bissette Realty, Inc., 327 N.C. 412, 417, 395 S.E.2d

112, 116 (1990).2 There is, however, “no duty to protect a lawful

visitor from dangers which are either known to him or so obvious

and apparent that they may reasonably be expected to be




     2 While the North Carolina Supreme Court abolished the
premises liability trichotomy — invitees, licensees, and
trespassers — in Nelson, 349 N.C. at 631–32, 507 S.E.2d at 892,
in favor of a reasonable care standard for all lawful visitors,
the reasonable care standard already applied to invitees, and
therefore the change announced in Nelson does not impact this
analysis.
                              – 6 –
discovered.” Kelly v. Regency Ctrs. Corp., 203 N.C. App. 339,

343, 691 S.E.2d 92, 95 (2010).

       “Actionable negligence occurs when a defendant owing a duty

fails to exercise the degree of care that a reasonable and

prudent person would exercise under similar conditions, or where

such a defendant of ordinary prudence would have foreseen that

the plaintiff's injury was probable under the circumstances.”

Martishius, 355 N.C. at 473, 562 S.E.2d at 892 (internal

citations omitted) (citing Hart v. Ivey, 332 N.C. 299, 420

S.E.2d 174 (1992); Pittman v. Frost, 261 N.C. 349, 134 S.E.2d

687 (1964)).

       Defendant contends that Plaintiff fails to plausibly allege

that (1) the landscape barrier was a dangerous condition; or (2)

that even if the landscape barrier was a dangerous condition, it

was not an open and obvious condition for which Defendant had a

duty to warn. (Def.’s Br. (Doc. 8) at 5–8.)

       Plaintiff alleges that she was a patron of Chili’s, (Compl.

(Doc. 4) ¶¶ 9–10), which is sufficient to plausibly allege that

she was a lawful visitor to Defendant’s place of business.

Defendant thus owed her a duty to “to keep the entrance in a

reasonably safe condition.” Lamm, 327 N.C. at 417, 395 S.E.2d at

116.



                                 – 7 –
    Plaintiff alleges Defendant “breached its duty to use

ordinary care to maintain its premises in a safe condition by

causing to be installed, and/or failing to provide warning of,

the metal edging.” (Compl. (Doc. 4) ¶ 30.)

    The North Carolina Supreme Court has held that “[s]light

depressions, unevenness and irregularities in outdoor walkways,

sidewalks and streets are so common that their presence is to be

anticipated by prudent persons.” Evans v. Batten, 262 N.C. 601,

602, 138 S.E.2d 213, 214 (1964). As stated by the North Carolina

Supreme Court, however, Evans and other cases do not “establish

a rule that a plaintiff can never state a valid case for

recovery based upon tripping on a sidewalk.” Pulley v. Rex

Hosp., 326 N.C. 701, 706, 392 S.E.2d 380, 384 (1990), abrogated

on other grounds by Nelson, 349 N.C. at 618, 507 S.E.2d at 884.

In total, “[these] prior cases merely establish that the facts

must be viewed in their totality to determine if there are

factors which make the existence of a defect in a sidewalk, in

light of the surrounding conditions, a breach of the defendant's

duty and less than “obvious” to the plaintiff.” Id. “Such

factors may include the nature of the defect in the sidewalk,

the lighting at the time of the accident, and whether any other

reasonably foreseeable conditions existed which might have

distracted the attention of one walking on the sidewalk.” Id.

                              – 8 –
    As this is a fact-intensive inquiry, it should not be

resolved at the motion to dismiss stage. See Allred v. Capital

Area Soccer League, Inc., 194 N.C. App. 280, 291–92, 669 S.E.2d

777, 783–84 (2008) (holding the trial court erred in granting a

defendant’s motion to dismiss a plaintiff’s premises liability

claim and noting that “[i]t is rare that a negligence claim

should be dismissed upon the pleadings”); cf. Barnard v.

SunTrust Bank, Civil Action No. 1:11-cv-000289-MR, 2013 WL

5460291, at *7 (W.D.N.C. Sept. 30, 2013) (denying motion to

dismiss the plaintiffs’ fraud claims because “[d]etermining the

state of the Plaintiffs' knowledge and the reasonableness of

their due diligence are fact-intensive inquiries which would be

better resolved at the summary judgment stage or, if necessary,

at trial”); Von Viczay v. Thoms, 140 N.C. App. 737, 740, 538

S.E.2d 629, 631–32 (2000) (engaging in such a fact-intensive

inquiry at the summary judgment stage); Allsup v. McVille, Inc.,

139 N.C. App. 415, 416–17, 533 S.E.2d 823, 824–25 (2000) (same).

All Plaintiff must do at this stage is allege sufficient facts

“accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

at 570).

    Plaintiff alleges that “[t]he metal edging is designed and

colored in such a way as to allow it to blend into the concrete

                              – 9 –
sidewalk and the mulched area making it difficult to see.”

(Compl. (Doc. 4) ¶ 14.) Plaintiff also alleges that the

Defendant knew “that other people had tripped over this metal

edging, including its own employees,” and that Defendant had

“not made any effort to warn people of the metal edging or to

paint a portion of it with a brightly colored paint to increase

its visibility.” (Id. ¶ 17.) These facts, taken in the light

most favorable to Plaintiff, are enough for Plaintiff to

plausibly allege that the metal edging was not reasonably safe,

she was not actually aware of it, and it was not open and

obvious. Plaintiff thus plausibly alleges Defendant had a duty

and that Defendant breached that duty by failing to exercise

reasonable care. See Allred, 194 N.C. App. at 288–89, 669 S.E.2d

at 782 (finding the plaintiff’s allegations concerning dangerous

and/or open and obvious conditions were sufficient to withstand

a 12(b)(6) motion). Plaintiff also alleges that she tripped over

the metal edging, which caused her injuries. (Compl. (Doc. 4)

¶¶ 10–11, 18.)

    Taking the facts in the light most favorable to Plaintiff,

the court finds she plausibly alleges that Defendant was

negligent.




                             – 10 –
     B.   Contributory Negligence

     Defendant also argues that Plaintiff’s complaint reveals

Plaintiff was contributorily negligent. (Def.’s Br. (Doc. 8) at

8.) Defendant asserts that “Plaintiff offers no plausible

allegations as to why she was so close to the landscaping

barrier,” which does not extend into the walkway. (Id. at 10.)

     “When a plaintiff does not discover and avoid an obvious

defect, that plaintiff will usually be considered to have been

contributorially [sic] negligent as a matter of law.” Price v.

Jack Eckerd Corp., 100 N.C. App. 732, 736, 398 S.E.2d 49, 52

(1990). A defendant bears the burden of establishing

contributory negligence. Clary v. Alexander Cty. Bd. of Educ.,

286 N.C. 525, 532, 212 S.E.2d 160, 165 (1975). However, “[a]

court should dismiss a complaint based on contributory

negligence only when the allegations of the complaint taken as

true ‘show[ ] negligence on [the plaintiff's] part proximately

contributing to his injury, so clearly that no other conclusion

can be reasonably drawn therefrom.’” Sharp v. CSX Transp., Inc.,

160 N.C. App. 241, 244–45, 584 S.E.2d 888, 890 (2003)

(alterations in original) (quoting Ramey v. S. Ry. Co., 262 N.C.

230, 234, 136 S.E.2d 638, 641 (1964)); see also Shumaker v. Wake

Forest Univ. Baptist Med. Ctr., No. COA11–598, 2012 WL 121408, at

*2 (N.C. Ct. App. 2012) (“[O]rdinarily contributory negligence

                             – 11 –
should not be the basis of dismissing a complaint pursuant to

Rule 12(b)(6) . . . .”). Here, construing the facts in the light

most favorable to Plaintiff, the court does not find that “no

other conclusion” but contributory negligence “can be reasonably

drawn” from the facts alleged. Contributory negligence thus does

not bar Plaintiff’s claim at this stage of the proceedings.

IV.   CONCLUSION

      For the reasons set forth above, the court finds that

Defendant’s motion should be denied.

      IT IS THEREFORE ORDERED that Defendant’s motion to dismiss,

(Doc. 7), is DENIED.

      This the 10th day of March, 2020.



                              ___________________________________
                                  United States District Judge




                              – 12 –
